UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7076



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ROBERT LAWRENCE PAYNE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-90-20-R, CA-96-920-7)


Submitted:   August 9, 2001                 Decided:   August 17, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Lawrence Payne, Appellant Pro Se. Thomas Jack Bondurant,
Jr., Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert L. Payne seeks to appeal the district court’s order

denying his motion filed under Rule 60(b) of the Federal Rules of

Civil Procedure seeking relief from the order denying his 28

U.S.C.A. § 2255 (West Supp. 2000) motion.    We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

United States v. Payne, Nos. CR-90-20-R; CA-96-920-7 (W.D. Va.

June 18, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2